Appellee, Peden Iron  Steel Company, brought this suit against appellants, C. A. Richardson, Jr., and John F. Goodhue, seeking recovery on a certain joint and several promissory note, executed and delivered by appellants to appellee in the sum of $4,503.57, payable to the order of appellee, bearing interest, and providing for the payment of attorney's fees. The petition is in the usual form of suits on promissory notes.
Appellants appeared and filed separate answers and defenses. The case was tried to a jury. The court submitted the case to the jury on special issues, on each of which the jury made findings. On the return of the verdict the trial court rendered its judgment in favor of appellee and against appellants jointly and severally for the sum of $2,892.93, with interest thereon from August 24, 1914, at the rate of 8 per cent. per annum, and, as between appellants themselves, judgment in favor of John F. Goodhue against C. A. Richardson, by reason of his suretyship for said sum or such amount or such part thereof as he may have to pay in satisfaction of said judgment.
The appellants filed amended motion for a new trial, which being overruled, they gave notice and perfected an appeal to this court and gave a supersedeas bond, filed and approved by the clerk of the district court, with the Commonwealth Bonding  Casualty Insurance Company as surety. Attorneys for appellants and appellee filed in this court an agreement waiving the filing of briefs with the clerk of the trial court and the filing and giving notice of such filing by the clerk, and stipulating that it shall be sufficient if the attorneys for the appellants furnish a copy of their brief to appellee's attorneys and file copies thereof in the Court of Civil Appeals before February 15, 1915. The appellants have filed no briefs in this court, and appellee files a motion asking this court to enter an order affirming the judgment rendered in the lower court, and enter a judgment herein against the appellants and the surety on its supersedeas bond because of the failure to file briefs in this court.
We have carefully reviewed the record filed in this court, and, finding no error in law apparent on the face of the record, the judgment rendered in the trial court is affirmed, and now here rendered against the appellants and the said surety on the supersedeas bond.